Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim & Specification Objections
Claims 16 (and page 16 line 25 of the Specification) is objected to because of the following informalities:  It appears claim 16 (and page 16 line 25 of the specification) contains a typographical error and units should be g/cm3 rather than kg/m3.  The examples appear to be reporting appropriate values in the hundreds of kg/m3 (i.e. g/L) which would correlate with a proper reporting of the instant units of the claims and specification as g/cm3.  Additionally, it does not appear reasonable given the subject matter that these ranges would pertain to alternative embodiments corresponding to structures having exponentially lower densities.  Appropriate correction and/or clarification is necessary.   
Claims have been treated as if the units of measure for the range of values of claim 15 are g/cm3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-3, 6-10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii et al.(4,647,596).
Ishii et al. discloses a method for preparing a microcellular polyurethane elastomer and foamed elastomer formed, prepared by reacting at 120°C a poly-ε-caprolactone copolymer (MW 2000 g/mol), prepared from ε-caprolactone and PTMG as the starter molecule, and MDI as isocyanate to form a prepolymer having NCO contents as claimed [applicants’ claim 2], as well as hydroquinone-bis-hydroxyethyl ether and other materials as the chain extender, water and other agents as a blowing agent with final work-up performed at 100°C (see abstract, column 3 line 13 – column 6 line 35, examples 1-2; table 1; page 10, lines 24-35).  Additionally, given the proportions of ε-caprolactone and PTMG in the polymer builds of Ishii et al.(50% and 70% of the 2000 molecular weight, respectively - Examples 1 & 2), it is seen that the molecular weight features for the PTMG component of applicants’ claims are met by the teaching of Ishii et al. Elastomers having a density of 0.5 g/cm3, as well as .35-.7 g/cm3 [claim 15] are formed and used as shock absorbers in automobiles (column 1, lines 7-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al.(4,647,596) as applied to claims 1-3, 6-10 and 12-18 above. 
Ishii et al. differs from applicants’ claim 4 in that it does not particularly recite NCO content values as claimed.  However, Ishii et al. does allow for variation of the molecular weights of polyols used and NCO Index values selected in making the prepolymers of its disclosure (column 4 lines 44-54 and column 5 lines 40-51) which would impact realizations of NCO content percentages provided for through the teachings and fair suggestions of their disclosures.  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within all of the molecular weights of polyols used and NCO Index values allowed for by Ishii et al. in making the prepolymers of Ishii et al. with their accompanying impacts of NCO content percentages realized for the purpose of achieving acceptably developed products in order to arrive at the processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.
Ishii et al. differs from applicants’ claim 5 in that it does not particularly recite utilization of the heating temperatures as claimed.  However, heating is disclosed and particularly recited heating of 1200C is exemplified.  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any amount of heating, including those temperatures reasonably and immediately beyond those exemplified by Ishii et .  
 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al.(4,647,596) as applied to claims 1-3, 6-10 and 12-18 above, and further in view of Duwenhorst et al.(2010/0038579).
Ishii et al. differs from applicants’ claim 10 in that it does not particularly recite utilization NDI as isocyanate in the making of its prepolymers.  However, Duwenhorst et al. (para [0055]) discloses this species to be a known reactant in forming prepolymers in these applications.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the NDI of Duwenhorst et al. in place of or in accompaniment with the MDI of Ishii et al. for the purpose of imparting its recognized reactive effects and achieving acceptably developed products in order to arrive at the processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.  Further, it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/347,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in overlap in selection and amounts of reactants and operations utilized in their preparations in a manner that would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu et al. is cited for its disclosure of relevant reactant materials in synthesis operations of the instant concern.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/           Primary Examiner, Art Unit 1765